Citation Nr: 0314197	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  99-18 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active duty military service from April 1972 
to August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The Board sought additional evidence via internal 
development pursuant to 38 C.F.R. § 19.9(a)(2) (2002), and 
that evidence has been included in the claims folder for 
review.

In March 2002, the veteran presented testimony before the 
Board; a transcript of that hearing has been included in the 
claims folder for review.  


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original 
jurisdiction.

2.  A VA psychiatrist has concluded that the veteran's 
current mental disorder first manifested itself while the 
veteran was on active duty.


CONCLUSION OF LAW

A psychiatric disorder was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has come before the VA requesting service 
connection for a psychiatric disorder.  She maintains that 
she began suffering from the symptoms and manifestations of 
said disorder while she was in service, and that those 
symptoms and manifestations developed into a full-blown 
mental disorder from which she now suffers therefrom.  She 
therefore requests VA benefits for this disability.

Under 38 U.S.C.A. § 1110, 1131 (West 2002) and 38 C.F.R. § 
3.303(b) (2002), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997). 

Following the presentation of oral evidence before the Board 
in March 2002, the Board reviewed the veteran's claim and 
determined that additional medical evidence was necessary 
before the Board could issue a decision on the merits of the 
veteran's claim.  Thus, the veteran underwent a VA 
psychiatric evaluation in March 2003.  The examiner reported 
that he/she had reviewed the veteran's medical records and 
after speaking with the veteran, the doctor concluded that 
the veteran was suffering from a major depressive disorder 
with psychotic features.  The doctor further wrote:

	. . . I have reviewed her 
comprehensive C file and medical records.  
The first diagnosis given in 1974 
appeared to have been a precursor of her 
present illness.  I do believe she was 
honest and straightforward in giving me 
her medical history that she has been 
treated for mental problems since her 
discharge from the military.  Thus I 
would agree that what was diagnosed in 
1974 was the onset of her present mental 
illness. . . 

	. . . Her mental illness evidently 
manifested itself while she was on active 
duty and was a precursor of her present 
mental illness.  She is unemployable due 
to her mental illness.

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The evidence is clear that the veteran currently suffers from 
a psychiatric disability classified as a major depressive 
disorder with psychotic features.  She is presumed to have 
been free from this disability at the time of entry into 
service.  A VA psychiatrist has linked her current mental 
disorder with her military service, and the symptoms and 
manifestations she suffered therefrom while in the service.  
Therefore, direct service connection is warranted for a 
psychiatric disorder classified as a major depressive 
disorder with psychotic features.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).

Finally, there has been a significant change in the law 
during the pendency of this appeal with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§ 5100 et seq. (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326 (2002).  The Board also recognizes that the Rule of 
Practice 903, found at 38 C.F.R. § 20.903 (2002), normally 
requires that the veteran be notified by letter of the 
development accomplished with respect to the claim.  Without 
deciding whether the notice and development requirements of 
VCAA have been satisfied in the present case, the Board finds 
that no undue prejudice to the appellant is evident by a 
disposition by the Board herein, as the grant of her claim of 
service connection for a psychiatric disorder is a complete 
grant of the benefits sought on appeal.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997); see also Barrera v. Gober, 
122 F.3d 1030 (Fed. Cir. 1997) (where appealed claim for 
service connection is granted, further appellate-level review 
is terminated as the Board does not retain appellate 
jurisdiction over additional elements of claim: original 
disability rating and effective date).


ORDER

Entitlement to service connection for a psychiatric disorder 
is granted.



	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 

